ON MOTION EOR REHEARING.
Hooker, J.
This cause was decided upon the assumption that the complainant’s rights to relief (if he would otherwise have had any) were cut off by a deed from his grantor prior to his conveyance to him. It now appears by stipulation of counsel that said deed was subsequent to the time that he acquired title. A rehearing is asked in view of this correction. This makes it necessary to consider the effect of the tax deed under which the de-, fendant claims title. No question is raised over the regularity of the tax proceedings, which are not included in the record. But the tax deed, which was offered in evidence, is prima facie evidence of the regularity of all of the proceedings (see Detroit charter [1893], § 173), and we must hold therefore that the complainant is not entitled to the relief asked in his bill.
The rehearing is denied.
Moore, O. J., and Carpenter, McAlvay, and Grant, JJ., concurred.